Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Proposed Claims submitted 01/24/2022 are entered.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Nigro (Reg. No. 60,478) on 2/25/2022.

The application has been amended as follows: 

1.         (Currently Amended)  A cutting system for removing an excess material along a length of a channel constructed using an additive manufacturing process, comprising:
a cutting component having a rough 
a motive component configured to urge the cutting component through the channel,
            wherein the cutting component comprises at least one of PTFE or UHMW,
wherein the rough surface comprises at least one of silica or diamond embedded into the cutter body.

2.         (Original)  The cutting system of claim 1, wherein the cutting component comprises a first cutter body.  

3.         (Original)  The cutting system of claim 2, wherein the cutting component comprises a plurality of cutter bodies, including the first cutter body, a second cutter body and a third cutter body.  

4.         (Original)  The cutting system of claim 3, wherein the first cutter body defines a first diameter, the second cutter body defines a second diameter and the third cutter body defines a third diameter, and wherein the first diameter is less than the second diameter.

5.         (Original)  The cutting system of claim 4, wherein the motive component is a cable configured to draw the first cutter body, the second cutter body and the third cutter body through the channel.

6.         (Original)  The cutting system of claim 1, wherein the cutting component comprises a first plurality of cutter bodies defining a first diameter and a second plurality of cutter bodies defining a second diameter having a value greater than the first diameter.  

7.         (Original)  The cutting system of claim 1, wherein the cutting component comprises a tube.

8.         (Original)  The cutting system of claim 7, wherein the tube comprises a plurality of lobes.

9.         (Withdrawn)  The cutting system of claim 1, wherein the cutting component comprises a cutter body having a non-circular cross section.

10.       (Canceled)  

11.       (Currently Amended)  A cutting system for removing an excess material along a length of a channel constructed using an additive manufacturing process, comprising:
a cutting component having a first means configured to remove the excess material along a down-facing surface of the channel resulting from the additive manufacturing process and a 
a motive component configured to urge the cutting component through the channel,
wherein the second means comprises a smooth surface comprising at least one of PTFE or UHMW,
wherein the first means comprises a rough surface comprising at least one of silica or diamond embedded into the cutting component.
.
12.       (Currently Amended)  The cutting system of claim 11, wherein the is configured to remove the excess material and the is configured to slide along the up-facing surface of the channel.

13.       (Original)  The cutting system of claim 12, wherein the cutting component includes a cutter body. 

14.       (Original)  The cutting system of claim 13, wherein the cutting component includes a plurality of cutter bodies. 

15.       (Original)  The cutting system of claim 11, wherein the first means includes an abrasive media supply orifice extending through a first surface of a cutter body and connected to a media supply tube configured to supply an abrasive media.  

16.       (Original)  The cutting system of claim 15, wherein the second means includes a lubricant supply orifice extending through a second surface of the cutter body and connected to a lubricant supply tube.  

17.       (Original)  The cutting system of claim 16, comprising a seal configured to slide along an interior surface of the channel between the down-facing surface and the up-facing surface to prevent the abrasive media from flowing into a region bounded by the seal and the second surface of the cutter body.

18-24. (Canceled) 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a motive component configured to urge the cutting component through the channel” in claims 1 and 11 is considered a cable [Application publication; paragraph 0004] and equivalents thereof.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 

The examiner notes that the terms “smooth” and “rough” appear in the claims.  While relative terms, such as “smooth” and “rough” may render a claim indefinite for not providing a standard for ascertaining the requisite degree, the claims make clear that “rough” is considered rough relative to the “smooth surface” and, likewise, “smooth” is considered smooth relative to the “rough surface.”  Therefore the terms “smooth” and “rough” are considered definite for providing the required standard for ascertaining the requisite degree at which both are considered “smooth” and “rough,” respectively.  

Reasons for Allowance
Claims 1-8 and 11-17 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or render obvious “a cutting component having a rough surface configured to remove the excess material” and “a smooth surface configured for sliding contact,” wherein the component “comprises at least one of PTFE or UHMW” and “wherein the rough surface comprises at least one of silica or diamond embedded into the cutter body” as claimed.  
The prior art such as US-6,135,129 and US-2015/0285578 typically has a uniform outer surface and therefore would not contain both a rough and a smooth surface.  The reason for this is primarily that there is no control over whether one side or the other will contact the tube and, so, the entirety of the surface is uniform so that each side will abrade similarly on all sides in anticipation of all sides eventually contacting the surface to scrape.  
The prior art such as Elmer (US-4,406,031), which shows one side rough and the other smooth in Figure 1, does not make obvious modifying the sponge-rubber element 1 with a 

Claim 9, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 07/06/2021, is hereby withdrawn and claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 9, being dependent from allowed claim 1, is hereby allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723